DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Preliminary Amendment filed on 13 March 2018 has been entered; claims 1-11 and 14-22 remain pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 and 16-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross et al. (U.S. Patent Publication # 2003/0017341), hereinafter, “Gross”.

    PNG
    media_image1.png
    440
    440
    media_image1.png
    Greyscale
With respect to claims 1-7, 9-11, 16-18, 20, and 21, Gross discloses commercially available 1,8-dimercapto-3,6-dioxaoctane (Paragraph [0032]), of chemical structure:
which meets the limitations of claim 1 when y1 = y2 = H, A = -[(CRR’)n-O]- of Formula (II), m = n = 2 (discrete values within the ranges recited in claims 1-3, 16), x1 = H, and R = R’ = H. It is submitted that this disclosure meets the limitations of claim 11, as a composition of only 1,8-dimercapto-3,6-dioxaoctane falls within the scope of “comprising”.
With respect to the limitation “flotation agent”, it is submitted that this is merely a statement of intended use and are not assigned patentable weight in claims 1-11. The Examiner submits that the commercially available 1,8-dimercapto-3,6-dioxaoctane disclosed by Gross is capable of being used as claimed. 
Claims 8 and 19 are rejected with claim 1, as y1 = y2 = hydrogen, therefore, it is considered optional. Likewise, claim 22 is considered optional and is rejected with claim 1, as Formula (II) was selected.

Claims 1-11 and 16-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergthaller et al. (U.S. Patent # 4355185), hereinafter, “Bergthaller”.
With respect to claims 1-7, 9-11, 16-18, 20, and 21, Bergthaller discloses 1,8-dimercapto-3,6-dioxaoctane (Column 7, lines 21-40), which meets the limitations of claims 1-11 for the same reasons as those discussed above for Gross. With respect to the limitation “flotation agent”, it is submitted that this is merely a statement of intended use and are not assigned patentable weight in claims 1-11. The Examiner submits that the commercially available 1,8-dimercapto-3,6-dioxaoctane disclosed by Bergthaller is capable of being used as claimed. 
Claims 8 and 19 are rejected with claim 1, as y1 = y2 = hydrogen, therefore, it is considered optional. Likewise, claim 22 is considered optional and is rejected with claim 1, as Formula (II) was selected.

Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as none of the prior art teaches or suggests the recited flotation methods. The Examiner acknowledges the Written Option of the International Searching Authority submitted in the international phase of this application, in which reference DE 10316972 was cited. DE (‘972) does not teach flotation via addition of the flotation agent of claim 1, but of a vinyl polymer functionalized with mercapto/thioether units (see machine translation: (Paragraphs [0041-0052]), which is outside the scope of what is recited in claims 1/11.
The Examiner would additionally like to acknowledge the following references which are relevant to the claimed invention, but which fall short of teaching or suggesting the same: 
1) Delourme et al. (U.S. Patent # 4594151), in which is disclosed flotation agents comprising mercaptans, thioethers, or polysulfides (Abstract); however, Delourme does not teach or suggest flotation agents of the formula recited in claim 1; and
2) Bresson et al. (U.S. Patent # 4556500), in which is disclosed flotation agents comprising trithiocarbonates (Column 3, lines 8-25); however, Bresson does not teach or suggest flotation agents of the formula recited in claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/            Primary Examiner, Art Unit 1778                                                                                                                                                                                            	13 July 2022